     Case 2:20-cv-04522-FMO-AGR Document 13 Filed 07/22/20 Page 1 of 1 Page ID #:37




1     Elliot Gale (Bar #263326)
      egale@gajplaw.com
2     Joe Angelo (Bar #268542)
      jangelo@gajplaw.com
3     Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
4     Roseville, CA 95747
      916-290-7778 ph
5     916-721-2767 fax
6     Attorneys for Plaintiff
      Nancy Trovatten
7

8                     IN THE UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
      NANCY TROVATTEN                             Case No.: 2:20-cv-04522-FMO-AGR
11
                                                  NOTICE OF SETTLEMENT WITH
12                       Plaintiff,               DEFENDANT CREDIT CORP.
                                                  SOLUTIONS, INC.
13
            v.
14

15

16
      CREDIT CORP. SOLUTIONS, INC.

17

18                              Defendant.
19

20
      TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
21          PLEASE TAKE NOTICE THAT plaintiff and defendant Credit Corp.
22    Solutions, Inc. have reached a settlement in principle of the above captioned case
23    and are in the process of documenting said settlement. Plaintiff anticipates filing a
24    dismissal of Credit Corp. Solutions, Inc. within 5 days once the settlement is
25    finalized.
26                                            Gale, Angelo, Johnson, & Pruett, P.C.
27    Dated: July 22, 2020                          /s/ Joe Angelo
                                                    Joe Angelo
28
                                                    Attorney for Plaintiff

                                      NOTICE OF SETTLEMENT - 1
